7/9/2021                                                          Reservation | RVshare.com




      Reservation Details
      Reservation #5324674                                                                                     Complete
                                    Thor Toyhauler we call him
                                    "Steve Harvey" Tailgating Cha…
                                    2014 Thor Motor Coach Outlaw 37LS
                                    VIN:
                                    Franklin, TN

      Pick up                                                                                                  Drop o




                                                                                                                       ff
      Wed, Jun 17, 2020                                                                               Sat, Jun 27, 2020
      9:00 AM                                                                                                 10:00 AM

      Pick up location
      Franklin, TN

                  Owner (3124)
                  Alexander B

                  Renter (772418)
                  Leslie Scott                                                                          Verified Renter



      Rental price
      Total                                                                                                    $3,618.58

      Paid in Full                                                                                              $3,203.83
      Standard RVshare Rental Insurance                                                                           $414.75
      Refundable security deposit - Due 06/15/2020                                                              $1,800.00


      Miles & generator usage

      Cancellation policy: Strict

      Owner Rules
              No pets allowed
              No smoking allowed

      Leslie Scott agreed to RVshare Terms of Service and RV Rental & Optional Insurance Terms on 06/11/2020


                                                        Date printed 07/09/2021




                  Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 1 of 8 PageID #: 140
https://rvshare.com/dashboard/reservations/30674697                                                                         1/8
RV Rental Agreement & Optional Insurance
Terms
Last updated: March 4, 2020

Please read this RV Rental Agreement & Optional Insurance Terms (along with the
RVshare.com Terms of Service, the "Terms”) carefully before consummating the rental of the
RV. Any terms not herein defined shall have the meaning given to them in the RVshare.com
Terms of Service.

If you accept or agree to these Terms on behalf of a company or other legal entity, you
represent and warrant that you have the authority to bind that company or other legal entity
to these Terms and, in such event, “ you” and “your” will refer and apply to that company or
other legal entity. Rental services are limited to those persons who are twenty-five (25) years
of age and older in accordance with state and federal laws. By renting the RV, you warrant
you are the requisite minimum age, and that you have the right, authority, and capacity to
agree to and abide by these Terms.

1. Additional Definitions.

“We”, “our” or “us” means the RV Owner.

“Authorized Driver” means the Renter and each driver listed on the Departure Form who is
permitted to drive the RV. Each Authorized Driver must have a valid driver’s license and be at
least twenty-five (25) years of age.

“Charges” means the fees and charges that are incurred under these Terms.

“Rental Period” means the period between the time you take possession of the RV until the
RV is either returned to or recovered by us and checked in by us.

2. Insurance Policy Terms (only applicable if purchasing insurance through the RVshare
platform).

As a condition to the rental of the RV, the Owner (not the Company) has elected to attach an
insurance policy to the rental of the RV underwritten by National General Insurance Group of
Companies (“National General”) and to use this RV Rental Agreement & Insurance Terms to
serve as the contract between you, the Owner and National General. Company is not and
does not hold itself out to be a party to any rental agreement between you and the
Owner. In addition, Company is not an RV broker, agent or insurer. Accordingly, Owners
and Renters are acting on their own behalf and at their own risk. By renting the RV, you




   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 2 of 8 PageID #: 141
agree to all the Terms contained herein including the terms associated with The Policy. If you
do not agree to these Terms, your only recourse is to not rent the RV.

If you choose to purchase RV Rental Insurance offered through (Named Insured),
underwritten by one of the National General Insurance Group of Companies, referred to
throughout as “The Policy” you will be added as additional insured to the (Named Insured)
Master Fleet Rental Insurance Policy, which is an excess and surplus lines policy issued in the
state of (Policy State).

The Policy covers accidents or occurrences while the Renter or an Authorized Driver is
operating the vehicle listed on The Policy, for the coverage provided by The Policy and for
which you have paid a premium. In addition, The Policy covers accidents or occurrences
while the vehicle listed on The Policy is occupied but not under operation, for the coverage
provided by The Policy and for which you have paid a premium. Coverage will include: for
units 15 years old or newer Comprehensive and Collision with a (Policy Deductible)
deductible per occurrence and for motorized units only bodily injury and property damage
liability, (Policy Liability Limit), on an excess basis. This is the Underlying Liability coverage
offered through The Policy.

If The Policy is cancelled at your request prior to taking possession of the RV rental, there will
be no minimum earned premium retained by the insurer for this insurance. However, if this
insurance is cancelled at your request after taking possession of the RV rental, the premium
will be fully earned and retained by the insurer.

The Policy does not offer nor cover You, or anyone using the RV, for Uninsured, Underinsured
or Uninsured/Underinsured Motorists Bodily Injury or Property Damage, Medical Payments
Coverage or Personal Injury Protection or any other coverage not noted above. The named
insured has rejected all coverage other than the coverage defined and offered for purchase
herein and as a purchaser of coverage under The Policy you expressly agree to the selection
and rejections made by the named insured under The Policy. However, The Policy may
comply with individual state specific requirements. If an accident, to which The Policy
applies, occurs in any state or province other than the one in which The Policy is written, we
will interpret The Policy coverage for the Accident or occurrence as follows:

If the state or province has a financial responsibility, compulsory insurance or similar law
requiring a driver using a recreational vehicle in that state or province to maintain insurance
with limits of liability for bodily injury or property damage higher than the limits The Policy
provides, then the limits of liability under The Policy that will apply to that accident will be
the higher Minimum Liability Coverage limits required by the law in that state or province or
the applicable limits of liability provided for that insured under The Policy.

The Policy’s coverage territory is the United States and Canada. There is no coverage for
accidents occurring in Mexico.



   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 3 of 8 PageID #: 142
By purchasing this insurance, you expressly agree that you understand and agree that
coverages are limited as set forth above and that the intent of The Policy provided by
National General Insurance Company that you selected to purchase coverage under is to
provide Liability coverage to third parties who may be injured by your operation of the RV and
to provide Comprehensive and Collision coverage for the RV you have rented.

Your risk is not protected by the state insurance insolvency fund, and the insurer or the
risk retention group from which your purchasing group obtained its insurance may not
be subject to all of the insurance laws and rules of this state.

3. Your Representations, Rental, Indemnity, and Warranties.

If you are towing an RV, you represent and warrant that (i) the towing RV that you use
during the Rental Period has the capacity to tow the RV; (ii) any load will be properly
loaded and placed for safe operation of the RV; (iii) and you will ensure that when
towing the RV, it is properly secured and connected to the towing RV and you will use
safety chains, cables, locking devices and other similar devices meeting the
requirements of applicable law.

We may repossess the RV at your expense without notice to you if the RV is abandoned or
used in violation of law or these Terms. You agree to indemnify us and the Company, defend
us and the Company, and hold us and the Company harmless from all claims, liability, costs
and attorneys’ fees we incur resulting from, or arising out of this rental, your use of the RV,
our repossession of it, or any unsafe fueling practices performed by you. We make no
warranties, express, implied or apparent, regarding the RV or Optional Equipment, no
warranty of merchantability and no warranty that the RV or Optional Equipment is fit
for a particular purpose.

4. Condition and Return of RV.

You must return the RV to the place of pick up or other location that we specify, on the date
and time due and in the same condition that you received it except for ordinary wear. You
must empty waste tanks. If you wish to extend the Rental Period, you must do so by booking
a rental extension through the RVshare.com platform. If the RV is returned after the date and
time due, you remain responsible for the loss of and any damage to the RV until we inspect it,
and Charges may continue to accrue. Service to the RV or replacement of parts or accessories
during the Rental Period must have our prior written approval. You must check and maintain
all fluid levels and return the RV with at least the same amount of fuel as when received.

5. Responsibility for Damage or Loss; Reporting to Police.

You are responsible for all damage to, loss or theft of the RV, including damage caused by
weather, acts of god or terrain conditions. Your responsibility will include: (a) all physical



   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 4 of 8 PageID #: 143
damage to the RV measured as follows: (i) if we determine that the RV is a total loss, the
actual cash value of the RV, less salvage; (ii) if we determine that the RV is repairable, the
reasonable estimated retail value or actual cost of repair; (b) towing, storage, and impound
charges and other reasonable incidental and consequential damages; and (c) all costs
associated with our enforcement of these Terms or collection of Charges, including attorneys’
fees, collection fees, and costs whether or not litigation is commenced. You must report all
accidents or incidents of theft and vandalism to us and the police as soon as you discover
them. We agree to properly maintain the RV; damage as a result of our lack of proper
maintenance, or from mechanical or electrical failure which is not a result of your negligence
or improper use, is our responsibility. The Company will include a 10% administrative fee on
Charges for out-of-pocket expenses for which you will be responsible.

6. Prohibited Uses.

The following acts or uses of the RV are prohibited and constitute material breaches of these
Terms:

(a) Towing or pushing anything using the RV: (i) by anyone who is not an Authorized Driver, or
by anyone whose driver’s license is suspended in any jurisdiction; (ii) by anyone under the
influence of drugs or alcohol; (iii) by anyone who obtained the RV or extended the Rental
Period by giving us false, fraudulent or misleading information; (iv) in furtherance of an illegal
purpose or under circumstance that would constitute a violation of law other than a minor
traffic citation; (v) for business use purposes; (vi) to carry dangerous or hazardous items or
illegal materiel; (vii) outside the United States or Canada; (viii) when loaded beyond the
manufacturer’s suggested tow rating for the RV; (ix) when driven through or under an
underpass or other structure without sufficient overhead or side clearance; (x) when it is
reasonable to expect you to know that further operation would damage the RV; (xi) in a
manner that causes damage to the RV due to inadequately secured cargo; (xii) when your RV
has insufficient towing capacity as determined by the manufacturer of your RV; or (xiii) by
anyone who is sending or receiving an electronic message, including text (SMS) messages or
emails, while operating the towing RV;

(b) Failing to properly load materials and distribute the weight of those materials to allow
safe operation of the RV;

(c) Failing to properly secure the RV to the towing RV if applicable;

(d) Failing to summon the police to an accident involving the RV;

(e) Damaging the RV by your intentional, wanton, willful or reckless conduct;

(f) Transporting an animal (other than a service animal) in the RV without our written consent;




   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 5 of 8 PageID #: 144
(g) Sitting, standing or lying on the roof or exterior of the RV;

(h) Transporting passengers in or on the RV while the RV is being towed;

(i) Placing signs or lettering on the outside of the RV;

(j) Placing loudspeakers or other sound equipment on the exterior of the RV;

(k) Failing to use the RV in compliance with all instructions and warnings provided by us;

(l) Using fuel with an octane rating higher than 87 if the RV is equipped with an outside fuel
station; and

(m) Smoking in the RV without our written consent.

7. Optional Equipment.

We may offer certain “Optional Equipment”, which may include navigational systems, kitchen
or linen packages, and child safety seats, upon request and subject to availability for your use
during the rental at an additional charge. All Optional Equipment is rented AS IS and must
be returned to us at the end of the rental in the same condition as when rented. If you
rent a child safety seat, you must inspect and install the child seat into the RV yourself. If you
rent a GPS device, you should review the operational instructions before leaving the rental
location.

8. Charges and Costs; Reserve.

You permit us to use the RVshare platform as a payment agent to reserve against your
credit/debit card (the “Payment Reserve”). We may use the Payment Reserve to pay all
Charges. We will authorize the release of any excess Payment Reserve after the
completion of your rental. Your debit/credit card issuer’s rules will apply to your
account being credited for the excess, which may not be immediately released by the
card issuer.

You agree to pay us through the RVshare platform, at or before conclusion of this rental or on
demand, all Charges, including: (a) base rental rate for the Rental Period, which may include a
security deposit; (b) optional products and services you purchased; (c) taxes and surcharges;
(d) all expenses we incur in locating and recovering the RV if you fail to return it or if we elect
to repossess the RV under these Terms; (e) all costs, including pre- and post-judgment
attorney fees, we incur collecting payment from you or otherwise enforcing our rights under
these Terms; (f) a reasonable cleaning fee if the RV is returned substantially less clean than
when rented; (g) a reasonable late fee if you do not return the RV on the date and time due,
and you may be charged the standard rates for each day (or partial day) after the date due,



   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 6 of 8 PageID #: 145
which may be substantially higher than the rates for the initially-agreed-upon Rental Period if
a special or promotional rate applied to the initially-agreed-upon Rental Period; (h) if you do
not return the RV to the place of pick up or other location that we specify, a reasonable
recovery fee, plus no more than $1/mile for every mile between the place of pick up and the
place where the RV is returned, repossessed, or abandoned; (i) replacement cost of lost or
damaged parts and supplies used in Optional Equipment; (j) a reasonable dumping fee if the
RV’s waste tanks have not been drained (valves open, caps off) prior to return of the RV; (k) a
reasonable refueling fee plus the cost of fuel if you fail to refill the fuel tank; and (l)
replacement cost, or the cost of repairs, for any damage sustained to the RV as previously
specified in these Terms. Time, mileage and other Charges are nonrefundable if the RV is
returned earlier than the date due. Any Payment Reserve paid by you may be used to pay for
any Charges incurred under these Terms.

You and we acknowledge that Departure and Return Forms provided by the Company must
be submitted to the Company for review in order for any reimbursement requests made
against the security deposit or Reserve Payment for damages sustained during the Rental
Period to be considered. All Charges and the Departure and Return Forms are subject to final
review by the Company. If errors are discovered after the close of this transaction, you
authorize us and RVshare to correct the Charges with your payment card issuer.

9. Your Property.

You release us, our agents, and employees from all claims for loss of, or damage to, your
personal property or that of any other person, that we received, handled or stored, or that
was left or carried in or on the RV or in any service RV or at the place of pick up, whether or
not the loss or damage was caused by our negligence or was otherwise our responsibility.

10. Responsibility for Traffic Violations, and Other Charges.

You are responsible for paying the applicable authorities directly for all parking citations,
photo enforcement fees, fines for toll evasion, and other fines, fees, and penalties (each a
“Violation”) assessed against you, us or the RV during the Rental Period. If we are notified by
the authorities that we may be responsible for payment of a Violation, you authorize us to
release your rental and payment card information to a processing firm (a “Processor’’) for
processing and billing purposes. If we or the Processor pay a toll or Violation on your behalf,
you authorize us, RVshare, or the Processor to charge all such payments, service fees and
administrative fees to the payment card you used in connection with this rental.

11. Our Responsibility to You if the RV becomes Inoperable.

If the RV becomes inoperable for more than 24 hours, our liability to you is limited to the daily
rental rate times the number of days the RV is inoperable. We are not responsible for the loss




   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 7 of 8 PageID #: 146
of vacation, personal or business time, or any incidental expenses incurred by you as a result
of breakdown or any problem(s) with the RV.

12. Personal Information; Telematics Devices; Consent to Communications.

You agree that we may disclose personally identifiable information about you to applicable
law enforcement agencies or to other third parties in connection with our enforcement of our
rights under these Terms and other legitimate business functions. The RV may be equipped
with global positioning satellite (“GPS”) technology or another telematics system
and/or an event data recorder, and privacy is not guaranteed. You agree to inform all
drivers and passengers of the RV of the terms of this section, and that you have authorized
release of information collected by GPS or other telematics system. You agree that to service
or otherwise administer your account or to recover amounts you may owe, that we, the
Company, or an assignee or collection agency of our choosing (“Collector”), may contact you
by calling or sending text messages or emails to any email address or telephone number you
provide us, including wireless telephone numbers, which could result in additional charges to
you. You represent that you are either the owner or the primary user of the number(s) or
email address that you have provided and that the contact information provided is accurate
and easily accessible to you. You also agree to update us promptly if that the number(s) or
email address changes so that we do not try to contact a number or email address that is no
longer owned or used by you. We, the Company, our assignee, or a Collector may also contact
you by sending text messages or e-mails, using any number or e-mail address you provide to
us. Methods of contact may include using pre-recorded/artificial voice messages and/or use
of an automatic dialing device, as applicable. You may revoke your consent at any time by
contacting us.

13. Miscellaneous.

These Terms constitutes the entire Terms between you and us. All prior representations and
Terms between you and us regarding this rental are void. A waiver by us of any breach of
these Terms is not a waiver of any additional breach or waiver of the performance of your
obligations under these Terms. Our acceptance of payment from you or our failure, refusal or
neglect to exercise any of our rights under these Terms does not constitute a waiver of any
other provision of these Terms.

Unless prohibited by law, you release us from any liability for consequential, special or
punitive damages in connection with this rental or the reservation of a RV. If any provision of
these Terms is deemed void or unenforceable, the remaining provisions are valid and
enforceable. These Terms will be governed by the substantive law of the jurisdiction where
the rental commences, without giving effect to the choice of law rules thereof, and you
irrevocably and unconditionally consent and submit to the nonexclusive jurisdiction of the
courts located in that jurisdiction.




   Case 3:21-cv-00401 Document 23-4 Filed 07/12/21 Page 8 of 8 PageID #: 147
